Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark


This Office action has been issued in response to amendment filed on 12/28/2021. 


Allowance

Claims (1-7), (8-13) and (14-19) are allowable.
Claim 20 is cancelled.


Reason for Allowance


The cited arts of Lussier et al., US Patent Application Publication US 20110026898 Al (hereinafter Lussier) in view of Rodriguez. US Patent Application Publication US 20120042251 Al (hereinafter Rodriguez) teaches editing clips.
Claims (1-7), (8-13) and (14-19) are allowable. Independent claims 1, 8 and 14 are allowable because the cited arts of record do not teach providing different types of sharing, wherein the instant application describes types and allowing users to select the sharing type such as collaborative video project, private sharing type and a private collaborative sharing type.  
Lussier et al., US Patent Application Publication US 20110026898 Al (hereinafter Lussier) in view of Rodriguez. US Patent Application Publication US 20120042251 Al (hereinafter Rodriguez) do not explicitly disclose, teach, or suggest the claimed limitations of a method of:

wherein the sharing input control area presents a plurality of sharing types to share the collaborative video project, the plurality of sharing types are selectable by the first user account, the plurality of sharing types comprising a private sharing type and a private collaborative sharing type; receiving, from the first client device via the first GUI, a first user input to select the private collaborative sharing type, among the plurality of sharing types presented at the sharing input control area, to share the collaborative video project with a second user account, wherein the first user input comprises an indication of a selection of the private collaborative sharing type and an identifier of a second user account with which the collaborative video project is to be shared;


(in combination with all other features in the claim).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASSAN MRABI/Examiner, Art Unit 2144